Citation Nr: 0511073	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-18 215	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for thoracic strain, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1980 to September 1985. 

2.  On March 25, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran has 
withdrawn this appeal, stating that he is satisfied with the 
increased evaluation that had been granted at the agency of 
original jurisdiction and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.

The Board appreciates the veteran's notice of his intent to 
withdraw the appeal, as it promotes efficient use of 
government resources.  




ORDER

The appeal is dismissed.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


